«U.S. Department of Justice

ee

my a uo “Unitéd States Attorney

 

 

Phe =1 he] 19-
District of Maryland EH - 19-91 t4
near

aay =| PM Asthern Division
Matthew J. Maddox Mailing Address: , : : Offi ice Location: DIRECT: 410-209-4940
Assistant United States Attorney 36 S. Charles Street, 4th F; ‘oor 36 S. Charles Street, 4th Floor MAIN: 410-209-4800
Matthew.Maddox2 @usdoj.gov Baitimore, MD 21201 (8 Baltirhore, MD 21201 FAX: 410-962-0716

sere eee oe oper

March 4, 2019

Kirstin Hopkins

Assistant Federal Public Defender

Office of the Federal Public Defender for the District of Maryland
100 S. Charles Street

Tower II, Suite 900

Baltimore, Maryland 21201

Re: United States v. Gregory Dwayne Custer,
Crim. No.

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement’) that has been offered to your client, Gregory Dwayne Custer (hereinafter
“Defendant’”), by the United States Attorney’s Office for the District of Maryland (‘this Office’).
If the Defendant accepts this offer, please have the Defendant execute it in the spaces provided
below. If this offer has not been accepted by March, 2019, it will be deemed withdrawn. The

terms of the Agreement are as follows: 2S
Offense(s) of Conviction
1. The Defendant agrees to plead guilty to the Criminal Information, which charge(s) ©

the Defendant with Theft of Government Property, in violation of 18 U.S.C. § 641, and Aiding
and Abetting, in violation of 18 U.S.C. § 2. The Defendant admits that the Defendant is, in fact,

guilty of the offense(s) and will so advise the Court.
Elements of the Offense(s)
2, The elements of the offense(s) to which the Defendant has agreed to plead guilty,

and which this Office would prove if the case went to trial, are as follows: That on or about the
time alleged in the Criminal Information, in the District of Maryland,

Rev. August 2018
Theft of Government Property

a. The Defendant knowingly embezzled, stole, converted to his use or the
use of another property of value with the intention of depriving the owner of the use or benefit of
the property;

b. the property belonged to the United States; and

c. the value of the property was more than $1,000; OR

Aiding and Abetting

d. someone else committed Theft of Government Property, as defined above:
mn €. the Defendant intentionally associated himself in some way with the crime

and intentionally participated in it as he would in something he wished to bring about.
Penalties

3. The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

Statute Minimum | Maximum Supervised Maximum | Special
Prison Prison Release Fine Assessment
18 U.S.C. N/A 10 years 3 years $250,000 $100
§§ 641,2 ,
a. Prison: Ifthe Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.
b. Supervised Release: If the Court orders a term of supervised release, and

the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly |

traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

Rev. August 2018
f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the. close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. The Defendant has the right to have the case presented to a Grand Jury,
which would decide whether there is probable cause to return an indictment against the Defendant.
By agreeing to proceed by way of Criminal Information, the Defendant is giving up that right, and
understands that the charges will be filed by the United States Attorney without the Grand Jury.

Cc. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

d. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

e. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If

Rev. August 2018
‘the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

f. If the Defendant were found guiity after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

g. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

h. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

1. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not’a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is hot
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. §§ 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take imto account the
advisory guidelines range in establishing a reasonable sentence.

Rev. August 2018
Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the applicable base offense
level is 6 pursuant to United States Sentencing Guidelines (“U.S.S.G.”) §2B1.1(a)(2). There is an
increase of 6 levels, pursuant to U.S.S.G. §2B1.1(b)(1)(D), because the loss exceeded $40,000 but
did not exceed $95,000. Thus, the total adjusted offense level is 12.

b. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office may oppose any adjustment for acceptance of responsibility under U.S.S.G.
§ 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if the Defendant:
(i) fails to admit each and every item in the factual stipulation; (ii) denies involvement in the
offense; (i11) gives conflicting statements about the Defendant’s involvement in the offense; (iv) is
untruthful with the Court, this Office, or the United States Probation Office; (v) obstructs or
attempts to obstruct justice prior to sentencing; (vi) engages in any criminal conduct between the
date of this Agreement and the date of sentencing; (vii) attempts to withdraw the plea of guilty; or
(viii) violates this Agreement in any way.

C. Thus, the parties anticipate a final offense level of 10.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. At the time of sentencing, pursuant to Rule 11(c)(1)(B), this Office will recommend
a sentence to include a term of imprisonment not exceeding 8 months. ‘This Office and the
Defendant reserve the right to advocate for a reasonable sentence; period of supervised release,
and/or fine considering any appropriate factors under 18 U.S.C. § 3553(a). This Office and the
Defendant reserve the right to bring to the Court’s attention all information with respect to the
Defendant’s background, character, and conduct that this Office or the Defendant deem relevant
to sentencing. At the time of sentencing, this Office will move to dismiss any open counts against
the Defendant.

Rev. August 2018
Waiver of Appeal

10. ‘In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

i. The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

il. This Office reserves the right to appeal any sentence below a
statutory minimum.

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Restitution

ll. The Defendant agrees to the entry of a restitution order for the full amount of the
victims’ losses, which the parties stipulate is at least $62,111.71. The Defendant agrees that,
pursuant to 18 U.S.C. §§ 3663 and 3663A and 3563(b)(2) and 3583(d), the Court may order
restitution of the full amount of the actual, total loss caused by the offense conduct set forth in the
factual stipulation. The total amount of restitution shall be due immediately and shall be ordered
to be paid forthwith. Any payment schedule imposed by the Court establishes only a minimum
obligation. Defendant will make a good faith effort to pay any restitution. Regardless of
Defendant’s compliance, any payment schedule does not limit the United States’ ability to collect
additional amounts from Defendant through all available collection remedies at any time. The
Defendant further agrees that the Defendant will fully disclose to this Office, the probation officer,
and to the Court, subject to the penalty of perjury, all information (including but not limited to
copies of all relevant bank and financial records) regarding the current location and prior
disposition of all funds obtained as a result of the criminal conduct set forth in the factual

Rev. August 2018
stipulation. The Defendant further agrees to take all reasonable steps to retrieve or repatriate any
such funds and to make them available for restitution. If the Defendant does not fulfill this
provision, it will be considered a material breach of this Agreement, and this Office may seek to

. . . . ; ; . ile
be relieved of its obligations under this Agreement. The Parti eS Aare € thar veCtitati on

x red jvint Ceverallg with dS. if b-S. isconv' 4% Par the offense ComndAnce
¥ be ordered join 9 and S¢ olesuribed in ne Sree Ment or Facts and

ome Forfeiture in Criminal Complaint Nei “JolO-Adc,

12. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

13. Specifically, but without limitation on the Government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the cellular telephone seized from him at the time of his
arrest, which the Defendant agrees constitutes property derived from or obtained by the Defendant
as a result of, or used to facilitate the commission of, the Defendant’s illegal activities.

14. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(6)(1)(),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

15. | The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

16. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach
17. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,

state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will

Rev. August 2018
 

 

cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

18. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule | 1(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure, A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)}—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 1 1(c)(1)(C).

Court Not a Party

19, | The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant wil! remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

20. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

Rev. August 2018
If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur

LI) Attorney
a

Matthew J. Maddox
Assistant United States Attorney

[have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and J voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. | am completely satisfied with the representation of my attorney.

3/21] 19 Icy GE

Date Gregory DWayne Custer

 

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one. .

ASIA\/\49 Ze AL

Date Kirstid Hopkins, Esq.

 

Rev. August 2018
ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Gregory Dwayne CUSTER, age 52, is a resident of Brooklyn, Maryland and a retired
member of the United States Navy. Between August 10, 2018, and November 1, 2018, CUSTER
and D.S. made at least approximately 24 visits to the Navy Exchange store (“NEX”) located
aboard the Naval Support Activity in Annapolis, Maryland, during which they stole personal
electronics merchandise totaling approximately $62111.71 in value. The stolen electronics
merchandise included Apple laptop computers, Apple iPad tablets, and video game
consoles, NEX and its merchandise were owned by the United States Navy.

On November 1, 2018, CUSTER and D.S. were arrested by Navy Police after exiting
NEX. Two Apple laptop computers and a summer sausage were recovered from a bag D.S. was
carrying. Neither CUSTER nor D.S. had paid for these items.

Review of surveillance video footage captured at NEX between August 10, 2018, and
November 1, 2018, revealed numerous instances in which D.S. was observed in the electronics
department of NEX placing electronics merchandise into a bag she was carrying. With
knowledge that D.S. intended to steal from NEX, Custer drove D.S. to NEX and accompanied
her in the store. On some occasions, while in the electronics department of NEX, CUSTER
picked out items of merchandise and handed them to D.S., which she then secreted into her bag.
CUSTER and D.S. made token purchases of low-value items during their visits to NEX to avoid
suspicion for their frequent thefts. CUSTER was permitted to make purchases at NEX by
presenting his military identification card at checkout.

During post-Miranda interviews with investigators on two separate dates, CUSTER
falsely denied knowledge of D.S.’s thefts, stating that he first learned of D.S.’s thefts following
their arrest on November J, 2018.

SO STIPULATED: A. \
0.

Matthew J. Maddox
Assistant United States Attorney

 

 

Grégory Dwayne citer
Defendant
Kirstith Hopkins, Esq} !
Counsel for Defendant
